Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-769
                       Lower Tribunal No. F11-2540
                          ________________

                             Sergio Radillo,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian, Judge.

     Sergio Radillo, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.